Case 19-81227-CRJ11   Doc 1    Filed 04/19/19 Entered 04/19/19 15:15:58   Desc Main
                              Document      Page 1 of 4
Case 19-81227-CRJ11   Doc 1    Filed 04/19/19 Entered 04/19/19 15:15:58   Desc Main
                              Document      Page 2 of 4
Case 19-81227-CRJ11   Doc 1    Filed 04/19/19 Entered 04/19/19 15:15:58   Desc Main
                              Document      Page 3 of 4
Case 19-81227-CRJ11   Doc 1    Filed 04/19/19 Entered 04/19/19 15:15:58   Desc Main
                              Document      Page 4 of 4
